Citation Nr: 0936791	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for erythema 
multiforme, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and October 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

During the pendency of the appeal, the disability evaluation 
for a duodenal ulcer was increased from noncompensable to 10 
percent, effective August 30, 2001, in a July 2004 RO 
decision.  This did not satisfy the Veteran's appeal.

The record raises the issues of entitlement to benefits for 
dental care and parental dependency.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The social and occupational impairment from the Veteran's 
generalized anxiety disorder more nearly approximates reduced 
reliability and productivity than deficiencies in most areas.

2.  The Veteran's erythema multiforme involves less than 40 
percent of the entire body and less than 40 percent of 
exposed areas, it does not require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, and is not productive of recurrent 
debilitating episodes, scarring, or disfigurement.

3.  The Veteran's duodenal ulcer more closely approximates a 
mild ulcer, with recurring symptoms once or twice yearly, 
than a moderate ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or continuous moderate manifestations.

4.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for a generalized anxiety have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.130, 
Diagnostic Code 9400 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for erythema multiforme have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.114, 
Diagnostic Code 7305 (2008).

3.  The criteria for a disability rating in excess of 50 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.7, 4.118, Diagnostic 
Codes 7800-7806, 7827 (2008).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for a generalized 
anxiety disorder, erythema multiforme, and a duodenal ulcer.  
He is also seeking a TDIU.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in January 2002, December 2003, March 2006, and 
November 2007.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicated the 
claims based upon all evidence of record before the case was 
returned to the Board.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and written statements from the Veteran's wife.  
Moreover, the Veteran has been afforded VA examinations in 
response to his claims.

The Veteran was scheduled for additional VA examinations in 
September 2008, pursuant to the Board's November 2007 remand 
instructions.  The Veteran cancelled the examinations, and 
was rescheduled for such examinations in October 2008.  
However, the Veteran failed to report to the examinations, 
and indicated that he was unwilling to report to any further 
VA examinations.  The Court has held that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).



Generalized Anxiety Disorder

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9400, 38 C.F.R. § 4.130.  Under DC 9400, 
the following applies:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Erythema Multiform

The Veteran's skin condition is rated under 38 C.F.R. 
§ 4.118, DC 7806..  Under DC 7806, a 60 percent rating is 
assigned for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or if constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required during the past 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema with 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or if systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

The Board also notes the rating criteria for erythema 
multiforme and toxic epidermal necrolysis under 38 C.F.R. § 
4.118, DC 7827.  Under DC 7827, a 30 percent rating is 
warranted if there are recurrent episodes occurring at least 
four times during the past 12-month period, and intermittent 
systemic immunosuppressive therapy is required.  A 60 percent 
rating is warranted if there are recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite ongoing immunosuppressive therapy.  In 
addition, the disability may be rated as disfigurement of the 
head, face, or neck (DC 7800), or as scars (DC 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  

Duodenal Ulcer

Duodenal ulcers are rated under 38 C.F.R. § 4.114, DC 7305, 
which provides that a mild ulcer with recurring symptoms once 
or twice yearly warrants a 10 percent rating.  A 20 percent 
rating is assigned for a moderate ulcer manifested by 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations.  A moderately severe ulcer that is 
less than severe but that causes impairment of health 
manifested by anemia and weight loss, or that results in 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year warrants a 40 
percent rating.  When there is a severe ulcer manifested by 
pain that is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, the maximum assignable 60 
percent rating is warranted.  .

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generalized Anxiety Disorder

July 2001 VA treatment records indicate that the Veteran had 
depression that was stable with medication.  

The Veteran was provided a VA examination in February 2002.  
At that time, the Veteran reported depressed mood, feelings 
of hopelessness, and sadness which he related both to his 
back pain and to losing relatives in the World Trade Center 
(WTC) attack.  He reported having a panic attack about two 
weeks before after waking from a nightmare, but he did not 
remember other recent attacks.  The Veteran was noted to be 
appropriately groomed but strangely attired, wearing a pair 
of cut-off sweat shorts over regular trousers.  He had a 
great deal of difficulty making eye contact, and his 
presentation was somewhat dramatic and exaggerated.  His 
speech was alternatively reluctant and spontaneous, and he 
gave no indication of a formal thought disorder.  It was 
noted that he had a great deal of difficulty with memory and 
concentration, making improbable mistakes, and that he was 
vague and contradictory when giving his military and 
occupational history.  His mood was dysphoric with restricted 
affect, and he hinted at suicidal ideation but did not 
indicate suicidal intent or plan.  He seemed capable of 
abstract interpretation of proverbs, and insight and judgment 
were present.

The Veteran was diagnosed as having generalized anxiety 
disorder and adjustment disorder with mixed anxiety and 
depressed mood caused by the Veteran's physical problems and 
his reaction to the attack on the WTC.  The Veteran was given 
a Global Assessment of Functioning (GAF) score of 60, which 
was noted to represent moderate symptoms, such as worrying 
about his physical health, occasional panic attacks, and 
anxiety in public.  It was noted that his GAF had been 51 to 
60 in the past year.  The Veteran's adjustment disorder was 
assessed with a GAF score of 51, representing serious 
symptoms such as occasional suicidal ideation, depressed mood 
because of pain, and rumination and occasional dreams about 
the WTC attacks, and moderate difficultly in social 
functioning such as not liking to go out with other people 
and staying home much of the day.

On an August 2002 VA mental status screen, the Veteran was 
noted to be involved in social activities, and to have no 
abnormal behavior.  His affect, mood, and thought content 
were appropriate, and thought process showed looseness of 
associations.  The Veteran was noted to have had no 
delusions, but to have had sleep disturbance and flashbacks.  

A July 2003 VA treatment note indicates that the Veteran's 
mood was stable and that he had no suicidal ideas.  He was 
noted to be on psychiatric medication.

The Veteran was provided another VA examination in December 
2003.  On examination, it was noted that the Veteran had 
previously complained of depressed mood and insomnia related 
to the attack on the WTC and back pain that forced him to 
leave his job.  It was noted that the Veteran's mother had 
died recently, and that he had increased sadness and 
occasional feelings of helplessness related to her death.  
The Veteran complained of nightmares about his mother's death 
and the attack on the WTC.  It was noted that the Veteran had 
not worked since 2000, when he retired from his job as a 
track man because of back pain and multiple sclerosis.  The 
Veteran reported having a persistently depressed mood since 
the attack on the WTC, which was exacerbated by his mother's 
recent death.  He indicated suicidal ideation, but no intent 
or plan, hopelessness about is back pain, and difficulty 
relating to his wife or acquaintances.  He also reported 
having difficulties with attention, concentration and memory.

On mental status examination, it was noted that the Veteran 
was dressed bizarrely in a sweatshirt covered with sooty 
handprints, cut-off shorts worn over full-length sweat pants, 
and a stocking cap.  However, he was neatly shaven and his 
hygiene was adequate, and he was unable to explain the 
reasons for his dress.  His speech was alternatively slow and 
at normal rate and rhythm, and he was reluctant to make eye 
contact but otherwise displayed behavior appropriate to the 
interview.  His mood was neutral, with constricted affect, 
and he reported suicidal ideation and at one point during the 
interview said that he saw no point in life, but when offered 
hospitalization said that he preferred to continue his 
regular psychiatric treatment and that he had no current 
suicidal intent or plan.  He described auditory 
hallucinations, but was unable to locate them inside or 
outside his head or to identify content other than his name 
being called.  He gave highly improbable responses to tests 
of memory and concentration, such as making mistakes while 
counting from one to ten, and it was noted that his apparent 
difficulties were not consistent with any psychiatric 
disorder.  He did not report panic attacks, rituals, or 
obsessive thoughts that interfered with functioning.  He 
described persistent insomnia and said that his sleep was 
troubled by nightmares about the WTC and his mother, and that 
he was often fatigued during the day.  It was noted that 
judgment and insight were present. 

The Veteran was diagnosed as having adjustment disorder with 
depressed mood, chronic, not at least as likely as not 
related to his generalized anxiety disorder, secondary to 
back pain, the death of his mother, forced retirement, and 
the attack on the WTC.  He was also diagnosed as having 
generalized anxiety disorder and personality disorder.  His 
GAF score was noted to be 55, and to have been 50 to 60 in 
the past year.  It was noted that he had occasional anxiety 
and worry about health problems related to his generalized 
anxiety disorder.  It was also noted that the symptoms of his 
adjustment disorder were frequently depressed mood, insomnia, 
occasional suicidal ideation, feelings of sadness and 
hopelessness, and imperiled memory and concentration.  It was 
furthermore noted that the symptoms of his personality 
disorder included bizarre dress, vague report of 
hallucinations, and the need to avoid direct personal 
contact. 

The Veteran's wife submitted statements dated in January 
2004, October 2005, and January 2006.  These statements 
indicate that the Veteran had been forced to retire in 2000 
due to his mental condition and other disabilities, and was 
unable to regain gainful employment.  She also stated that 
the Veteran suffered from frequent panic attacks, delusions, 
and hallucinations that made it hard to understand him at 
times, and that the hallucinations ranged from conversations 
with people who were not there to fits of anger because he 
thought that someone or something was after him.  She stated 
that the Veteran was becoming unable to recall people, names, 
dates, and times, and did not know who the president of the 
United States was.  She also stated that when placed in a 
social environment he became extremely agitated and upset, 
and kept to himself.  She furthermore stated that he had an 
odd way of dressing and seemed to forget that he put on 
pants, and that he insisted on putting cut-off sweatpants 
over the pants he was already wearing and believed that the 
cut off pants were his underwear and that they went on the 
top of his pants and not under.  She stated that if he did 
not have the cut-off sweat pants on, he would throw fits.  
She complained that his hygiene had become worse, that at 
times he forgot that she was his wife, and that he believed 
that she was poisoning him with medication.  She also 
reported that the Veteran was not able to drive or operate 
any equipment or machinery due to the combination of 
medicines he was on.  

August 2005 VA psychiatric notes indicate that the Veteran 
had normal grooming and hygiene, normal attention, 
concentration, and recent and remote memory, and that thought 
content showed obsessions and worry.  It was noted that he 
had no suicidal, homicidal, or violent ideation, and no 
hallucinations.  It was also noted that he had initial 
insomnia, normal appetite with no weight gain or loss, and 
that he felt hopelessness, helplessness, and anhedonia.  
Judgment, insight and impulse control were noted to be good.  
It was noted that the Veteran's mental status had been stable 
with medication.  The Veteran was diagnosed as having general 
anxiety disorder and, and he was given a GAF score of 45.  

The Veteran was afforded another VA examination in September 
2005.  On the examination, it was noted that the Veteran had 
retired from his job as a track man in 2000, and that he had 
never been hospitalized psychiatrically.  It was also noted 
that the Veteran's work history had inconsistencies, but that 
the Veteran stated that he was retired because of back and 
leg pain, and not because of psychiatric problems.  It was 
noted that the Veteran spent much of his time in his basement 
organizing his papers and watching television, and that he 
also enjoyed gardening.  The Veteran stated that one of his 
wife's former students did housework several days a week, 
prepared some of the Veteran's meals, and drove him to 
medical appointments and to the store, as the Veteran's back 
pain and limited mobility made driving impossible.  He also 
stated that he had not been employed in the last twelve 
months, which he attributed primarily to his physical 
problems but also to depression and vague psychotic symptoms, 
which the examiner noted, was less likely than not associated 
with his original diagnosis of generalized anxiety disorder.  
The Veteran complained of depression associated with physical 
limitations secondary to back pain, middle insomnia because 
of pain, lack of interest in activities, and irritability.  
He also noted that he had trouble concentrating and had 
highly unusual memory problems, and also that he heard 
voices, but could not describe their characteristics.  It was 
noted that the Veteran reported symptoms of the same 
intensity and frequency as at his last examination, and that 
his anxiety symptoms were non-specific and mild, but that his 
depressed mood was of moderate intensity and recurred daily.  
The Veteran reported social withdrawal, and sometimes 
peculiar behavior such as dressing inappropriately and 
talking to himself, which the examiner noted was most likely 
associated with his personality disorder.  It was noted that 
he did not indicate any substantial deterioration in social 
functioning due to anxiety symptoms since his last 
examination, although he noted significant social isolation 
and disinterest in routine activities associated with his 
depressive symptoms.  

On mental status examination, it was noted that the Veteran 
again came to the interview dressed inappropriately, wearing 
a pair of gym shorts outside his sweat pants, and that his 
hygiene was acceptable but grooming was poor.  His mood was 
dysphoric, and his affect was constricted but congruent with 
thought content.  He reported passive suicidal ideation but 
with no intent or plan, and he did not report homicidal 
ideation.  He did not display impairment of communication or 
thought process.  His speech was generally spontaneous and 
coherent, and at normal rate and rhythm.  His thinking was 
relevant, logical, goal-oriented, and without evidence of a 
formal thought disorder.  He reported questionable auditory 
hallucinations, but no hallucinations were elicited during 
the interview.  He did not report panic attacks, phobias, or 
obsessive thoughts or rituals that interfered with 
functioning.  He reported occasional neglect of dress and 
routine grooming.  He also reported that activities of daily 
living were limited because of his physical problems.  He 
again made highly unusual errors, such as being unable to 
count forward or backward, in tests of short-term memory and 
concentration, and results of the mental status examination 
were questionable and suggested over-reporting of symptoms.  
Judgment and insight were present.

It was noted that the Veteran was claiming individual 
unemployability, and that he attributed his current 
unemployment to back pain and neuropathy, not to his 
psychiatric symptoms.  The examiner stated that it would 
require speculation to state whether anxiety symptoms alone 
would prevent him from working.  His performance of 
activities of daily living was inconsistent, most likely due 
to his adjustment and personality disorders rather than to 
his anxiety disorder.  It was also noted that the Veteran 
continued to show signs and symptoms of a personality 
disorder, not otherwise specified, with schizotypal and 
antisocial traits resulting in social withdrawal, possible 
hallucinations, questionable financial dealings; and of an 
adjustment disorder with depressed mood secondary to back 
pain, neuropathy, multiple sclerosis and peptic ulcer 
disease.  It was furthermore noted that both disorders were 
less likely than not related to his originally diagnosed 
generalized anxiety disorder.  The Veteran was given a 
current GAF score of 50, representing, symptoms of adjustment 
disorder such as depressed mood, irritability and passive 
suicidal ideation; symptoms of personality disorder, not 
otherwise specified, such as social withdrawal and possible 
hallucinations; and symptoms of anxiety disorder, such as 
impaired concentration and irritability.  

A March 2009 VA psychiatric note indicates that on mental 
status examination, grooming, hygiene, recent and remote 
memory, attention, and concentration were normal.  Mood was 
neutral, affect was appropriate, thought processes were 
normal, thought content was unremarkable, and there was no 
suicidal, homicidal, or violent ideation.  The Veteran 
reported insomnia due to pain, and normal appetite with no 
weight gain or loss.  The Veteran was noted not to have 
hopelessness, helplessness, or anhedonia.  Judgment, insight 
and impulse control were noted to be good.  The Veteran was 
given a GAF score of 50 to 55.

After reviewing the record, the Board finds that the 
Veteran's generalized anxiety disorder does not warrant a 
disability rating in excess of 50 percent because the social 
and occupational impairment from the disability does not more 
nearly approximate the deficiencies in most areas required 
for a 70 percent rating than the reduced reliability and 
productivity contemplated by the assigned 50 percent rating.  

In this regard, the Board notes the opinion of the September 
2005 VA examiner that the Veteran's anxiety symptoms were 
non-specific and mild, and that his depressed mood was of 
moderate intensity.  The symptomatology of the Veteran's 
generalized anxiety disorder does not reflect the 
symptomatology of the criteria for a 70 percent rating under 
DC 9400.  The Veteran's speech has been noted to be normal, 
coherent, relevant, and logical.  Frequent panic attacks have 
not been reported by the Veteran, and obsessional rituals 
have not been noted.  Although the Veteran has reported 
irritability, such irritability has never been noted to be of 
the severity level of impaired impulse control with periods 
of violence.  The Veteran has never been noted to be 
disoriented, and he has repeatedly been noted not to have any 
thought disorder.  

The Board notes that the Veteran's psychiatric disability has 
been noted to be productive of occupational and social 
impairment, and that the Veteran may have difficulty in 
adapting to stressful circumstances. 

With respect to occupational impairment, the Veteran's 50 
percent disability rating under DC 9400 contemplates 
occupational impairment with reduced reliability and 
productivity due to his generalized anxiety disorder.  
However, the Veteran's psychiatric symptomatology has never 
been noted to be a severe impairment to his ability to work.  
It has been repeatedly noted on VA examinations that the 
Veteran's unemployment has been due to his back pain and 
other non-service connected physical problems, and not to his 
psychiatric symptoms.

With respect to social impairment, the September 2005 VA 
examiner noted that, while there was no substantial 
deterioration in social functioning due to anxiety symptoms, 
the Veteran noted significant social isolation and 
disinterest in routine activities associated with his 
depressive symptoms from his adjustment disorder.  The Board 
recognizes this, but even considering this symptomatology 
finds that it is contemplated in the criteria for a 50 
percent disability rating under DC 9400, which includes 
difficulty in establishing and maintaining effective work and 
social relationships.  While the Veteran's disability has 
produced impairment in social functioning, it has not been 
productive of an inability to establish and maintain 
effective relationships.  In this regard, the record reflects 
that the Veteran has remained married, and has reported some 
level of social interaction.  

The Board also notes that some severe symptomatology has been 
discussed in VA examination reports, such as suicidal 
ideation, the Veteran's inappropriate appearance, and his 
intermittent reports of hallucinations or delusions.  The 
Board has considered this evidence, but does not find that it 
warrants a rating in excess of 50 percent under DC 9400.  

First, the Veteran's occasionally peculiar behavior such as 
dressing inappropriately, talking to himself, and making 
highly improbable mistakes of memory and concentration such 
as not being able to count from one to ten, as well as his 
vague reports of hallucinations, have been noted on VA 
examinations.  However, these symptoms have specifically been 
noted not to be related to the Veteran's service- connected 
psychiatric disorder.  Rather, such symptoms have repeatedly 
been noted to be associated with an unrelated personality 
disorder.

Second, the results of the Veteran's psychiatric examinations 
have been noted to indicate that some of the Veteran's 
claimed symptomatology has been questionable or over-
reported.  In this regard, the Board notes that the September 
2005 VA examiner opined that the results of the mental status 
examination were questionable and suggested over-reporting of 
symptoms, and that the February 2002 VA examiner noted that 
the Veteran's presentation was somewhat dramatic and 
exaggerated.  Also, the hallucinations reported by the 
Veteran have been noted to be "vague" and "questionable" 
by VA examiners.  Moreover, while the Veteran has 
occasionally reported some suicidal ideation, no intent or 
plan has ever been noted, and there has been no indication in 
the evidence that such symptomatology has caused the level of 
severe impairment contemplated in the criteria for a 70 
percent rating under DC 9400.  Moreover, the suicidal 
ideation has been attributed to an adjustment disorder rather 
than the service-connected disability.

Furthermore, the Board notes the assertions of the Veteran's 
wife, including the following: that the Veteran was forced to 
retire in 2000 due to his mental condition and other 
disabilities, and was unable to regain gainful employment; 
that the Veteran suffered from frequent panic attacks, 
delusions, and hallucinations that made it hard to understand 
him at times; that he was becoming unable to recall people, 
names, dates, and times; that he had an odd way of dressing 
and seemed to forget that he put on pants, and that he 
insisted on putting cut-off sweatpants over the pants he was 
already wearing and believed that the cut off pants were his 
underwear; that he believed that she was poisoning him with 
medication; and that he was not able to drive or operate any 
equipment or machinery due to the combination of medicines he 
was on.

However, the Veteran's wife's statements are contradicted by 
the evidence of record, including the Veteran's own 
statements, indicating that he retired and was unable to work 
due to his physical problems, rather than his psychiatric 
disabilities.  Also, the Veteran's wife's statement that he 
was not able to drive due to his combination of medicines is 
contradicted by the Veteran's statement on September 2005 VA 
examination that it was the Veteran's back pain and limited 
mobility that made driving impossible.  Furthermore, the 
Board has addressed above the more serious symptomatology 
described by the Veteran's wife, such as the Veteran's 
inappropriate dressing and hallucinations.

Finally, the Board notes the Veteran's GAF scores, which have 
ranged from 45 to 60.  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130; see also the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

To the extent that the Veteran's symptoms have reflected such 
moderate symptoms approximating flat affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social and occupational functioning, the Board notes that 
such symptoms are contemplated in the criteria for a 50 
percent rating under DC 9400.  With respect to any GAF scores 
ranging from 41 to 50, the Board has addressed the more 
serious symptoms noted in the record such as suicidal 
ideation above.  It has also explained that is does not find 
the Veteran's impairment in social and occupational 
functioning to be so severe that he is unable to have friends 
or keep a job.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of that discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, a disability rating in excess of 50 percent for 
a generalized anxiety disorder is not warranted.

Erythema Multiform

After reviewing the record, the Board finds that the 
Veteran's erythema multiform does not warrant a disability 
rating in excess of 30 percent.

On a February 2002 VA examination, the Veteran reported 
having a nonspecific, intermittent rash condition, which he 
got once every two weeks for about a week.  On examination, 
there were no signs of any rash on the Veteran's body. 

On a December 2003 VA examination, the Veteran reported 
intermittent skin problems three to four times last year 
lasting for about a week.  The Veteran reported using topical 
creams for treatment.  He also stated that the only local 
symptom was itching, and that he had had four episodes in the 
past 12 months, each lasting for one week to ten days, which 
were treated with cream.  On examination, the Veteran had 
coin lesions on the face and cheek comprising about three 
percent of total body area and ten percent of the exposed 
area.  The Veteran was diagnosed as having erythema 
multiforme, unchanged from the previous examination.  

On a September 2005 VA examination, the Veteran complained of 
an itchy, constant skin rash.  On examination, there was a 
rash on his forearm composing less than five percent of total 
body area and less than five percent of the exposed area.  
There was no acne, chloracne, scarring alopecia, alopecia 
areata, or hyperhidrosis.  The Veteran was diagnosed as 
having erythema multiform.  It was noted that the Veteran's 
skin condition did not interfere with his daily activity or 
sedentary occupation.  

In a January 2006 statement, the Veteran's wife indicted that 
there were times when 50 percent of the Veteran's body was 
covered in rash-like symptoms, which lasted for about ten 
days, and that the onset was minimally four to five times 
within a six-month period.  

The Board finds that the Veteran's erythema multiform does 
not warrant a disability rating in excess of 30 percent under 
DC 7806.  The Veteran's erythema multiforme does not affect 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected.  The greatest amount of 
the Veteran's body that has been noted to be affected on 
examination has been five percent of the entire body and ten 
percent of exposed areas.  The Board has considered the 
Veteran's wife's statement that the condition sometimes 
involves 50 percent of the Veteran's body, but she has not 
submitted photographs or any other evidence corroborating 
this.  The Board has not found her statement to be credible 
in view of the minimal abnormal findings on each of the 
medical examinations and the pertinent treatment records.  
Also, the record has never reflected constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required; rather, the Veteran has 
been noted to treat his condition with topical creams.

Also, the Veteran's erythema multiform does not more nearly 
approximate the criteria for a disability rating in excess of 
30 percent under DC 7827.  The record does not reflect 
recurrent debilitating episodes of erythema multiforme, or 
ongoing immunosuppressive therapy.  Furthermore, constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have not been noted.  Rather, 
it has been noted on examination that the Veteran's skin 
condition required only topical therapy, and did not 
interfere with his daily activity.

Moreover, the Board finds that a disability rating under DCs 
7800-7805 is not appropriate, as the Veteran's erythema 
multiform has never been noted to be productive of scarring 
or disfigurement.  It was specifically noted on the September 
2005 VA examination that there was no scarring 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of that discussed 
above.  See Hart, 21 Vet. App. 505.  Accordingly, a 
disability rating in excess of 30 percent for erythema 
multiform is not warranted.

Duodenal Ulcer

April 2001 VA treatment notes indicate that the Veteran 
complained of abdominal pain and gas after eating.  The 
Veteran was diagnosed as having a duodenal ulcer.  

A November 2001 VA treatment note indicates that the Veteran 
had no abdominal pain, nausea, vomiting, diarrhea, or 
constipation.  

On a February 2002 VA examination, the Veteran denied 
vomiting, hematemesis, melena, circulatory disturbances after 
meals, diarrhea, constipation, weight loss or gain, episodes 
of colic, distension, or vomiting.  The Veteran reported that 
he had diffuse discomfort in his epigastric area, mostly at 
night when his stomach was empty, and that he could not 
describe the severity or duration.  The Veteran was diagnosed 
as having a history of duodenal ulcer a year before, which 
was currently controlled with Tagamet twice a day.  

On a December 2003 VA examination, the Veteran reported pain 
in the abdomen that occurred every other week for two or 
three days, and that he had vomiting during those times but 
no hematemesis.  It was noted that there were no signs of 
ulcer disease on physical examination.  The Veteran claimed 
that he had lost about four pounds in the last week.  

A January 2004 upper gastrointestinal series indicated a 
large ulcer within the first part of the duodenum, and 
diffuse gastritis.  

March 2004 VA treatment records indicate that the Veteran had 
diffuse gastritis, deformed atrium and pylorus probably from 
prior ulcer disease, deformed pyloric channel without 
erythema, and no exudate or active bleeding.  He was noted to 
have duodenal bulb with minimal erythema, and normal 
duodenum.  The Veteran was diagnosed as having a deformed 
atrium and pylorus probably from prior ulcer disease.  Later 
March 2004 VA treatment notes indicate a diagnosis of mild 
chronic active gastritis in both the antral mucosa and 
fundic/body-type mucosa, with Helicobacter pylori (H. pylori) 
present.  

In a July 2004 statement, the Veteran's wife indicated that 
the Veteran's ulcer bothered him four to five times a year, 
and that he had been complaining of pain two or three times a 
month since January.  

A December 2004 private treatment record indicates that the 
Veteran was diagnosed as having chronic active gastritis, 
with H. pylori.  

July 2005 VA treatment notes indicate that the Veteran had a 
normal gastric emptying study in September 2004, and that 
gastroesophageal reflux disease was indicated.  Photos of the 
Veteran's stomach were noted to show mucous and bezoar, 
duodenal bulb with deformed pylorus, likely secondary to a 
history of peptic ulcer disease, and a normal duodenum.  The 
examiner's impression was bezoar.  An August 2005 addendum 
notes that a stomach biopsy showed mild chronic active 
gastritis in both antral mucosa and fundic/body-type mucosa. 

On a September 2005 VA examination, it was noted that the 
Veteran had had an endoscopy in July 2005, which showed that 
the esophagus was normal.  It also showed stomach mucus and a 
bezoar, duodenal bulb, deformed pylorus, likely secondary to 
peptic ulcer disease, and duodenum normal.  It was noted that 
there were no signs of peptic ulcer at the time according to 
the endoscopy.  The Veteran was diagnosed as having no signs 
of peptic ulcer disease at the time according to the upper 
endoscopy.  It was noted that it did not interfere with his 
daily activity and did not prevent him from his sedentary 
occupation.  

A January 2006 prescription indicates that the Veteran was 
prescribed medicine for intestinal ulcers and bacterial or H. 
pylori induced ulcers.

The Board finds that the Veteran's duodenal ulcer does not 
more nearly approximate the criteria for a disability rating 
in excess of 10 percent.

The Veteran's ulcer more closely approximates a mild ulcer, 
with recurring symptoms once or twice yearly, than a moderate 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or continuous 
moderate manifestations.  While during the pendency of his 
claim the Veteran has been diagnosed as having mild chronic 
gastritis, a deformed pylorus secondary to his previous 
peptic ulcer disease, and H. pylori, the evidence showing 
active ulcer disease is limited to the January 2004 upper 
gastrointestinal series showing a large ulcer within the 
first part of the duodenum and the January 2006 prescription 
indicating that the Veteran was prescribed medicine for 
intestinal ulcers and bacterial or H. pylori induced ulcers.  
There were noted to be no signs of ulcer disease on the 
December 2003 VA examination, and on the September 2005 VA 
examination the Veteran was diagnosed as having no signs of 
peptic ulcer disease at the time according to the July 2005 
upper endoscopy.  

The Board recognizes the various statements of the Veteran 
and his wife from April 2001 to January 2006 regarding his 
symptoms such as abdominal pain and gas after eating, diffuse 
discomfort in his epigastric area, pain in the abdomen that 
occurred every other week for two or three days, vomiting 
reported on the December 2003 VA examination, and that the 
Veteran's ulcer bothered him four to five times a year.

However, while the Veteran and his wife describe the 
Veteran's stomach symptoms, the record reflects only 2 
occasions during the period of this claim that the Veteran 
has been found to have active peptic ulcer disease.  While 
the Veteran and his wife are competent to determine whether 
the Veteran has had stomach discomfort, they are not 
competent to describe whether the Veteran's ulcer disease has 
been symptomatic, as this is a matter requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this regard, the Board notes that further 
information regarding the frequency and severity of the 
Veteran's ulcer disease symptomatology might have been 
obtained from the VA examination that was most recently 
scheduled, which the Veteran failed to appear for.  However, 
based on the current evidence of record, there are only 2 
instances of active peptic ulcer disease indicated from April 
2001 to January 2006.  Accordingly, the Board finds that the 
Veteran's ulcer more closely approximates a mild ulcer, with 
recurring symptoms once or twice yearly, than a moderate 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or continuous 
moderate manifestations. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of that discussed 
above.  See Hart, 21 Vet. App. 505.  Accordingly, a 
disability rating in excess of 10 percent for a duodenal 
ulcer is not warranted.

Extra-Schedular Consideration

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board does not doubt that the Veteran's disability has 
impacted his ability to work.  The assigned ratings for the 
disabilities above reflect that they are productive of 
impairment in earning capacity.

However, there is no indication in the record that the 
average industrial impairment from his disabilities would be 
in excess of that contemplated by the assigned ratings, as 
the manifestations of the Veteran's disabilities are 
contemplated by the schedular criteria.  In addition, the 
record reflects that the Veteran has not required frequent 
hospitalizations for any of the disabilities.

In this regard, the Board notes that the Veteran's erythema 
multiform and ulcer have specifically been noted to cause 
minimal occupational impairment on VA examinations, and there 
is no evidence showing that these disabilities have been 
productive of impairment in earning capacity beyond what is 
contemplated in their schedular ratings.  Also, with respect 
to the Veteran's generalized anxiety disorder, as the Board 
has explained above, the Veteran's occupational impairment 
from such disability is contemplated in a 50 percent 
schedular rating.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.



TDIU

The Veteran's service-connected disabilities are generalized 
anxiety disorder, rated 50 percent disabling, erythema 
multiform, rated 30 percent disabling, and a duodenal ulcer, 
rated 10 percent disabling.  His combined evaluation for 
compensation is 70 percent.  Thus, the Veteran meets the 
schedular criteria of 38 C.F.R. § 4.16(a).  However, the 
Board finds that the Veteran's service-connected disabilities 
do not preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.

The record reflects that the Veteran worked as a railroad 
track man and retired due to nonservice-connected physical 
problems.  The record contains letters from three private 
physicians of the Veteran in connection with Railroad 
Retirement Board proceedings, all of which indicate that he 
was unemployable due to physical disabilities that are not 
service-connected.  A May 2000 letter from Dr. L. indicates 
that the Veteran probably had an occupational disability and 
could not perform his duties of track work without causing 
significant damage to himself and perhaps jeopardizing the 
safety of his coworkers, due his back and left knee 
disabilities.  A statement from  Dr. T. indicates that the 
Veteran could not return to normal work activities due to his 
physical conditions of pain in his shoulder, knees, and lower 
back.  A January 2002 letter from Dr. S. indicates that the 
Veteran had multiple sclerosis, right shoulder derangement, 
lumbar derangement, and depression, and that the Veteran was 
totally disabled and could not work, as his multiple 
sclerosis was debilitating, and he was unable to work as a 
track man due to the inability to walk on the track. 

Also, the histories given by the Veteran during his VA 
examinations indicate that the Veteran reported not being 
able to work due to his nonservice-connected problems, rather 
than his service-connected disabilities.  On the December 
2003 VA examination it was noted that the Veteran had not 
worked since 2000, when he retired from his job as a track 
man because of back pain and multiple sclerosis.  On the VA 
examination in September 2005, it was noted that the Veteran 
had retired from his job as a track man in 2000, and that he 
was retired because of back and leg pain, and not because of 
psychiatric problems.

The Board notes the Veteran's and his wife's contentions that 
he is unable to work due to his service-connected 
disabilities.  Specifically, the Board notes that in a 
January 2006 statement, the Veteran's wife indicated that the 
Veteran did not retire due to multiple sclerosis and back 
pain, but rather because of his service-connected 
disabilities.  

However, the January 2006 statement is contradicted by 
evidence in connection with the Railroad Retirement Board 
proceedings, as well as the Veteran's own statements 
indicating that he was retired because of back and leg pain 
rather than service-connected disability.  Thus, the Board 
finds this statement not to be credible.

Additionally, the medical evidence of record does not 
establish that the Veteran is unemployable as the result of 
his service-connected disabilities.  September 2005 VA 
examination reports note that both the Veteran's erythema 
multiform and his duodenal ulcer did not interfere with his 
daily activity.  While it was noted on his September 2005 VA 
examination that it would require speculation to state 
whether anxiety symptoms would prevent the Veteran from 
working, it also was noted that he attributed his current 
unemployment to back pain and neuropathy, not to his 
psychiatric symptoms.

There is no medical opinion or other competent medical 
evidence indicating that the Veteran is currently unable to 
work due to his service-connected disabilities.  In this 
regard, the Board notes that in the three separate letters 
from Dr. L., Dr. T., and Dr. S. describing the medical 
reasons for the Veteran's unemployablity, none identifies any 
service-connected disability as resulting in his inability to 
continue working.  In this regard, the Board notes that while 
the January 2002 letter from Dr. S. indicates that the 
Veteran had multiple sclerosis, right shoulder derangement, 
lumbar derangement, and depression, Dr. S. opined that the 
Veteran was totally disabled and could not work due to the 
facts that his multiple sclerosis was debilitating and that 
he was unable to walk on the tracks; there is no indication 
that Dr. S. identified depression or any other psychiatric 
disability as the cause of the Veteran's unemployability.

In light of the above, the Board finds a preponderance of the 
evidence to be against the Veteran's claim that his service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Accordingly, a TDIU must be denied.


ORDER

An increased rating for a generalized anxiety disorder is 
denied.

An increased rating for erythema multiforme is denied.

An increased rating for a duodenal ulcer is denied.

A TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


